                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


JOSEPH ST. PIERRE                               :          CIVIL ACTION NO. 2:19-cv-0228
     REG. # 32181-034

VERSUS                                         :           JUDGE JAMES

WARDEN MYERS                                    :          MAGISTRATE JUDGE KAY


                                        JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 6] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the instant petition for writ of habeas corpus be DENIED and

DISMISSED WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Proceedings in

the United States District Courts.

       THUS DONE AND SIGNED in Chambers this 25th day of April, 2019.
